02-10-112-CV














 
 
 
 
COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-10-00112-CV
 
 



MARTIN B. SMITH AND TONI E. SMITH


 


APPELLANTS



                                                                                                                             
V.
 



THE LAW OFFICE OF DALE A. BURROWS, P.C.


 



APPELLEE



 
------------
 
FROM 158TH
DISTRICT COURT OF DENTON
COUNTY
 
------------
 
MEMORANDUM OPINION[1]
 
------------
          
          On
January 14, 2010, the trial court signed an order granting summary judgment in
favor of Appellee The Law Office of Dale A. Burrows, P.C. on its suit on sworn
account cause of action and granting Appellee its attorney’s fees. Appellants
Martin B. Smith and Toni E. Smith thereafter timely filed a motion for new trial
and a notice of appeal.  After Appellants
filed their appellate brief, arguing in six issues that the trial court erred
by granting summary judgment for Appellee, Appellee filed a two-page response
stating, “While Appellee disputes many of the factual allegations and arguments
contained in Appellants’ Brief, Appellee agrees to the relief sought by
Appellant – reversal of the trial court’s summary judgment in favor of Appellee
and a remand of this case to the trial court for further proceedings.”  We therefore sustain Appellants’ overarching
issue––that the trial court erred by granting summary judgment for
Appellee––and reverse and remand the case to the trial court for further
proceedings.  See Tex. R. App. P. 43.2(d); see
also Graham Gen. Hosp. v. Phillips, No. 02-03-00231-CV, 2003 WL 22251455,
at *1 (Tex. App.––Fort Worth Oct. 2, 2003, no pet.) (mem. op.) (reversing and
remanding upon parties’ agreed motion to reverse and remand).
 
                                                                             SUE
WALKER
                                                                             JUSTICE
 
PANEL: 
LIVINGSTON, C.J.; WALKER and GABRIEL, JJ.
 
DELIVERED:  October
14, 2010




[1]See Tex. R. App. P. 47.4.